Share Purchase Agreement THIS AGREEMENT made as 21st­­­ day of November ,2008 B E T W E E N: Westmont Resources, Inc. a Company Registered in the State of Nevada, USA (hereinafter the “Purchaser”) - and - The Shareholders of Avalon International, Inc. a Company Registered in the State of Washington, USA (hereinafter the “Vendors”) WHEREAS the Vendors are the registered and beneficial owners of all of the issued and outstanding shares (the “Purchased Shares”) in the capital stock of Avalon International Inc. (the “Corporation”); AND WHEREAS the Vendors wish to sell 100% of the Purchased Shares to the Purchaser and the Purchaser agrees to purchase the Purchased Shares from the Vendors in accordance with the terms and conditions of this Agreement; THIS AGREEMENT WITNESSES that in consideration of the covenants, agreements, warranties and payments herein set out and provided for, the parties hereto covenant and agree as follows: ARTICLE 1 PURCHASED SHARES AND PURCHASE PRICE 1.1 Subject to the terms and conditions hereof, the Vendors agree to sell to the Purchaser and the Purchaser agrees to purchase from the Vendors the Purchased Shares. 1.2 The purchase price payable by the Purchaser to the Vendors for the Purchased Shares of the Corporation shall be 22,500,000 Common Shares of Westmont Resources, Inc., which shares shall be issued subject to the conditions specified in Article 3 of this Agreement. 1 ARTICLE 2 REPRESENTATIONS
